DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 3Shield CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 4062 and 4063 (or as subject to pre-AIA  35 U.S.C. 4062 and 4063) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 4062 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 9-11, 15, is/are rejected under 35 U.S.C. 4062(a)(1) as being anticipated by Kremin et al. (9,151,Shield92).
	Regarding claim 1, Kremin et al. discloses a capacitive sensor arrangement for detecting an object comprising: - a sensing electrode (101) having a capacitance (Cf, Cs) which depends on the presence of the object (Hand) in a detection space; - a H-).
	Regarding claim 2, Kremin et al. discloses the measurement device (102) is connected to the structure (Shield) by a first connecting line (V-shield line).  
	Regarding claim 3, Kremin et al. discloses the first potential is supply voltage (103) supplied by a power source to which the measurement device (102) is connected a power supply line (The limitation is true for any prior art).  
Regarding claim 4, Kremin et al. discloses the measurement device (102) is operable when the first connecting line (Vshield) is at least indirectly connected to the second potential (Vshield indirectly to ground thru CH).
Regarding claim 5, Kremin et al. discloses the structure (Shield) is connected to the second potential (ground) by a second connecting line (Fig. 3, line between shield and ground thru CH).
Regarding claim 6, Kremin et al. discloses at least a portion of the structure (Shield) is connected in series between the first (upper part of CH) and second connected line (Lower part connecting to ground).

	Regarding claim 9, Kremin et al. discloses measurement device (102) is connected to a communication line for communication with another device (305).  
Regarding claim 10, Kremin et al. discloses measurement device (102) is detectable by another device through the communication line (The limitation is true for any electronic device since every element is “detectable” through communication line).  
Regarding claim 11, Kremin et al. discloses the measurement device (102) is configured to output a signal indicative of the presence of the object (Hand).
Regarding claim 15, Kremin et al. discloses the second potential is ground potential.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 4062 and 4063 (or as subject to pre-AIA  35 U.S.C. 4062 and 4063) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 4063 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 4062, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14 is/are rejected under 35 U.S.C. 4063 as being unpatentable over Kremin et al. (US 2013/0334844 A1) in view of Fujikawa et al. (US 2018/00223 A1).
Regarding claim 12, Kremin et al. does not disclose the structure (Shield) is part of a vehicle interior, in particular of a vehicle seat or a steering wheel (Note: The “or” read on alternative exclusive embodiments).  
Regarding claim 14, Kremin et al. does not explicitly disclose the measurement device is configured to detect whether at least one of the driver's hands is in contact with the steering wheel.  
Fujikawa et al. discloses steering wheel grip detection device and further discloses structure (Steering wheel) is part of the vehicle interior; the measurement device is configured to detect whether at least one of the driver's hands is in contact with the steering wheel.  
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the measurement device is configured to detect whether at least one of the driver’s hand is in contact with the steering wheel, as taught by Fujikawa et al. into the system of Kremin et al. because such measurement configured to detect driver’s hand is typical and involves only routine.
Claim 13 is/are rejected under 35 U.S.C. 4063 as being unpatentable over Kremin et al. (US 2013/0334844 A1) in view of Kato et al. (US 2002/0024344 A1).
Regarding claim 13, Kremin et al. does not discloses the measurement device is configured to detect the presence of an occupant on the vehicle seat.  

It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the measurement device is configured to detect the presence of an occupant on the vehicle seat, as taught by Kato et al. into the system of Kremin et al. because such measurement configured to detect occupant is typical and involves only routine.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (5Shield1)2Shield2-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 5Shield1-2Shield2-2121.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-21Shield-919Shield (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-Shield86-9199 (IN USA OR CANADA) or 5Shield1-2Shield2-40600.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
July 22, 2021